DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a method of decoding a barcode, the method comprising:
capturing an image of the barcode;
dividing the image of the barcode into a plurality of rows and columns, each column corresponding to one encoded character of the barcode;
using a number of trained image classifiers on each row to determine a predicted character for each column of the row;
for each column, determining an output character for the column based on each of the predicted characters associated with the column; and
for each column, outputting the output character;
regarding claim 12, a system for decoding a barcode, comprising:
a computing device implementing a number of trained image classifiers, the computing device having a processor apparatus structured and configured to:
receive an image of the barcode;

use the number of trained image classifiers on each row to determine a predicted character for each column of the row;
for each column, determine an output character for the column based on each of the predicted characters associated with the column; and
for each column, output the output character;
regarding claim 17, a method of training a number of image classifiers for decoding a barcode, comprising:
receiving an image of an encoded character of the barcode;
creating a set of preprocessed images of the encoded character by adding effects to the image of the encoded character; and
using the set of preprocessed images to train the number of image classifiers to create a number of trained image classifiers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Jamara.frankklin@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 09, 2022
JAF

/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876